J-S03007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KYLEE SHAWN LANKFORD                       :
                                               :
                       Appellant               :   No. 409 WDA 2019

        Appeal from the Judgment of Sentence Entered October 18, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0011414-2017


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                              FILED MAY 14, 2020

        Kylee Shawn Lankford appeals the judgment of sentence entered

following his jury convictions for two counts of second-degree murder, three

counts of robbery, and one count each of burglary, conspiracy, and firearms

not to be carried without a license.1 Lankford challenges the weight of the

evidence. We affirm.

        The trial court aptly summarized the procedural history and facts of the

case as follows:

           [Lankford] was charged . . . in connection with a robbery
           and murder that occurred in the early morning hours on
           September 1, 2017. Melanie Robb and Kimberly Lesko died
           in the robbery as a result of gunshot wounds to their faces
           and trunk. Another victim, Mark Jordan, was shot in the face
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 3502(a)(1)(i), 903, and 6106,
respectively.
J-S03007-20


          during the robbery and sustained serious bodily injury.
          Robert Brown was also present in the home when the
          robbery and murders occurred. While not legally married,
          Mr. Brown lived with Ms. Robb for approximately 22 years
          and the two considered themselves husband and wife. Mr.
          Brown was not physically harmed in this incident.

Trial Court Opinion (“TCO”), filed 5/29/19, at 2-3. Lankford committed the

robbery and murder with his co-defendant, Miras Kelly, who testified that

Lankford shot all of the victims.

       The jury returned guilty verdicts for the above offenses and the trial

court sentenced Lankford to life imprisonment.2 Lankford filed a post-sentence

motion arguing the verdicts were against the weight of the evidence, and the

trial court denied it. This timely appeal followed.

       Lankford raises one issue for our review:

          1. Did the trial court abuse its discretion by failing to grant
             Kylee Lankford a new trial since the verdict was against
             the weight of the evidence when the unreliable testimony
             of his co-defendant, the initial suspect and the initial
             suspect’s girlfriend’s testimony was so inconsistent and
             untrustworthy that to base a verdict on their testimony
             shocks the conscience?

Lankford’s Br. at 5-6 (suggested answer omitted).

       We review a challenge to the weight of the evidence for an abuse of

discretion. Commonwealth v. Clay, 64 A.3d 1049, 1054 (Pa. 2013). “An

abuse of discretion is not merely an error of judgment, but is rather the

____________________________________________


2 The trial court sentenced Lankford to concurrent terms of seven to 14 years’
incarceration for all the robbery counts, four to eight years’ incarceration for
burglary, and five to 10 years’ incarceration for conspiracy.

                                           -2-
J-S03007-20



overriding or misapplication of the law, or the exercise of judgment that is

manifestly unreasonable, or the result of bias, prejudice, ill-will or partiality,

as shown by the evidence of record.” Commonwealth v. Antidormi, 84 A.3d

736, 749 (Pa.Super. 2014) (citation omitted).

      Additionally, “[b]ecause the trial judge has had the opportunity to hear

and see the evidence presented, [this Court] will give the gravest

consideration to the findings and reasons advanced by the trial judge when

reviewing a trial court’s determination that the verdict is against the weight of

the evidence.” Clay, 64 A.3d at 1054 (quoting Commonwealth v. Widmer,

744 A.2d 745, 753 (Pa. 2000)) (citations omitted). A trial judge should grant

a new trial based on a weight claim only where “‘the evidence [is] ‘so tenuous,

vague and uncertain that the verdict shocks the conscience of the court.’”

Commonwealth v. Bozic, 997 A.2d 1211, 1223 (Pa.Super. 2010) (quoting

Commonwealth v. Manley, 985 A.2d 256, 262 (Pa.Super. 2009) (internal

citations omitted)).

      “‘Questions concerning inconsistent testimony ... go to the credibility of

the witnesses.’” Commonwealth v. Page, 59 A.3d 1118, 1130 (Pa.Super.

2013) (quoting Commonwealth v. DeJesus, 860 A.2d 102, 106 (Pa. 2004)).

“‘A determination of credibility lies solely within the province of the factfinder.

Moreover, any conflict in the testimony goes to the credibility of the witnesses

and is solely to be resolved by the factfinder.’” Id. (quoting Commonwealth

v. Price, 616 A.2d 681, 685 (Pa.Super. 1992)). The finder of fact is free to

believe all, part, or none of the evidence. See Bozic, 997 A.2d at 1222. Thus,

                                       -3-
J-S03007-20



this Court will not substitute its judgment for that of the factfinder and

reassess the credibility of witnesses. See id.

      Lankford   cites   alleged   inconsistencies   in   the   testimony   of   the

Commonwealth’s witnesses and the absence of physical evidence to support

his weight argument. Lankford states that “[t]he failure to consider all of the

inconsistencies in testimony, the unreliability of certain testimony, the motives

of [three witnesses], and the lack of any physical evidence connecting

[Lankford] to the shootings renders the verdict contrary to the weight of the

evidence.” Lankford’s Br. at 28.

      Such a challenge goes to the credibility of the witnesses, which, as

explained above, we will not reassess. That is not our bailiwick. Rather, that

duty belongs to the factfinder, here the jury. See Bozic, 997 A.2d at 1222.

The jury heard all of the testimony, as well as arguments of counsel pointing

out any alleged inconsistencies, and would have been aware of the extent of

the evidence, including the absence of physical evidence. It nonetheless

credited the Commonwealth’s witnesses. As the trial court explained,

         [Lankford] attacks the testimony given by three
         Commonwealth witnesses during the trial.          [Lankford]
         alleges that the testimony should not have been found
         credible due to the witnesses’ alleged biases and/or
         motivations to lie. [Lankford’s] argument fails to consider
         that for each witnesses’ testimony that [Lankford] alleges
         lack credibility, the alleged biases and/or motivations were
         actually presented to the jury for its consideration.
         Moreover, these witnesses were vigorously cross-examined
         by defense counsel on these very issues. The jury ultimately
         judged the credibility of theses witnesses and found them
         each to be credible.


                                       -4-
J-S03007-20



TCO at 6. The trial court’s rejection of this line of argument was not an abuse

of discretion.

      Lankford makes much of the fact that “there was a complete lack of

physical evidence connecting [Lankford] to the crimes. No guns were

recovered, and no fingerprints, DNA nor blood placed him at the scene.”

Lankford’s Br. at 30. The Commonwealth admits that no physical evidence

connected Lankford to the murders but states that this “was simply a fact for

the jury to consider in assessing credibility.” Commonwealth’s Br. at 33. To

this end, the Commonwealth cites to our decision in Commonwealth v. King,

959 A.2d 405, 410-11 (Pa.Super. 2008), where King made the same

argument.

      A jury convicted King of first-degree murder and other related crimes.

On appeal, he challenged the weight of the evidence, arguing in part that “the

verdict was infirm because no physical evidence linked [King] to the crimes.”

King, 959 A.2d at 411. We rejected this argument concluding that “[t]he

identification testimony of the two eyewitnesses was sufficient to support

Appellant's conviction.” Id.

      Here, as in King, an eyewitness, Lankford’s co-conspirator, identified

Lankford as the shooter. Additionally, two witnesses testified that Lankford

confessed to committing the crime. This collective circumstantial evidence was

sufficient to support Lankford’s conviction and “does not shock the sense of

justice[.]” TCO at 7; King, 959 A.2d at 411. Thus, trial court did not abuse its

discretion that the verdict was not against the weight of the evidence.

                                     -5-
J-S03007-20



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/2020




                                 -6-